DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 2 recites “at least one of the suction side spar cap or the pressure side spar cap comprising the varying fiber orientations”. However the specification fails to teach this feature.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 2 recites “at least one of the suction side spar cap or the pressure side spar cap comprising the varying fiber orientations”. However the drawings fails to show this feature.
Therefore, the spar cap having the varying fiber orientations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 12, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 12 and 16 recites “wherein the non-span-wise direction ranges from about 45 degrees”. The term “about” is a relative term which renders the claim indefinite. The term about is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 5 and 17 recite “wherein the non-span-wise direction is equal to approximately the chordwise direction. The term “approximately” is a relative term which renders the claim indefinite. The term about is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudling (U.S. Pre-Grant Publication No. 2009/0068017).

As per claim 1, Rudling discloses a rotor blade for a wind turbine, comprising: a first blade segment and a second blade segment extending in opposite directions from a chord-wise joint, each of the first and second blade segments comprising at least one shell member defining an airfoil surface (plurality of segments made from skin panels 60; figure 1) and an internal support structure (30, 33), the internal support structure of the first blade segment comprising a beam structure (33; figures 10,  12) extending lengthwise that structurally connects with the internal support structure of the second blade segment via a receiving section (as shown; figure 16); and, one or more pin joints (36) positioned on at least one of internal support structures of the first blade segment or the second blade segment (as shown; figure 16), wherein at least one of internal support structures of the first blade segment or the second blade segment is constructed, at least in part, of a resin material comprising a plurality of fibers cured therein (I-beam 33 made from flange 31 made of unidirectional fibre reinforced plastic and web 32 made of multi-axial fibre reinforced plastic and bearing block 34 made of fibre reinforced plastic; figure 15; paragraphs [0091], [0098]), the plurality of fibers having varying fiber orientations along a span of the rotor blade, at least, at locations of the one or more pin joints (flange 31 made of unidirectional fibre and web 32 made of multi-axial fibre, i.e., varying fiber orientations wherein the fibers extend along the span of the blade including the location of hole 39 to receive pin 36; figure 15; paragraph [0091]).

As per claim 2, Rudling discloses the rotor blade of claim 1, and further discloses wherein at least one of the internal support structures of the first and second blade segments comprise at least one of a suction side spar cap or a pressure side spar cap, at least one of the suction side spar cap or the pressure side spar cap comprising the varying fiber orientations (flanges 31 forming the suction side spar cap or a pressure side spar cap and flanges 31 is made of unidirectional fibre, i.e., part of the plurality of fibers having varying fiber orientations; paragraph [0091]).

As per claim 3, Rudling discloses the rotor blade of claim 1, and further discloses wherein the varying fiber orientations comprise, at least, a first fiber orientation in a span-wise direction of the rotor blade and a second fiber orientation in a non-span-wise direction (unidirectional fiber (span-wise direction) and multi-axial direction (non-span-wise direction); paragraph [0091]).

As per claim 4, Rudling discloses the rotor blade of claim 3, and further discloses wherein the non-span-wise direction ranges from about 45 degrees with respect to the span-wise direction to about a chord-wise direction (±45 degrees multi-axial fiber; paragraph [0091]).

As per claim 6, Rudling discloses the rotor blade of claim 3, and further discloses wherein a majority of the plurality of fibers are oriented in the first fiber orientation (there are more portion of flnages 31 (unidirectional fiber) than the shear web 32 (multi-axial fiber); figures 12-14).

As per claim 7, Rudling discloses the rotor blade of claim 3, and further discloses wherein at least a portion of the plurality of fibers comprise a quasi-isotropic fiber orientation at the locations of the one or more bolts joints ((±45 degrees multi-axial fiber (quasi-isotropic fiber orientation) of web 32 at the spanwise location of bolt hole 39; paragraph [0091]).

As per claim 8, Rudling discloses the rotor blade of claim 1, and further discloses wherein the resin material comprises at least one of a thermoset resin or a thermoplastic resin, and wherein the plurality of fibers comprise at least one of glass fibers, carbon fibers, polymer fibers, wood fibers, bamboo fibers, ceramic fibers, nanofibers, metal fibers, or combinations thereof (carbon or glass fibre reinforced plastic, i.e., cured with thermoplastic material; paragraph [0091]).

As per claim 9, Rudling discloses the rotor blade of claim 1, and further discloses wherein the one or more pin joints comprises, at least, one or more first pin joints located at a first end of the beam structure for connecting with a receiving end of the receiving section of the second blade segment and at least one chord-wise extending pin joint located on the beam structure proximate to the chord-wise joint (pin joint 36 at end of spar unit 35b (first end of the beam structure) for connecting with a receiving end of spar unit 35a; figure 16).

As per claim 10, Rudling discloses a method of assembling a rotor blade of a wind turbine, the method comprising: arranging a first blade segment and a second blade segment in opposite directions from a chord-wise joint, each of the first and second blade segments having a shell member defining an airfoil surface (plurality of segments made from skin panels 60; figure 1) and an internal support structure (30, 33), at least one of the internal support structures of the blade segments comprising at least one spar cap; inserting the beam structure (33; figures 10,  12) extending lengthwise from the first blade segment into a receiving section of the second blade segment (as shown; figure 16); attaching a free end of the beam structure with a receiving end of the receiving section of the second blade segment using one or more first pin joints (36); and, connecting the first and second blade segments using one or more second pin joints located at the chord-wise joint (as shown; figure 16), wherein at least one of internal support structures of the first blade segment or the second blade segment is constructed, at least in part, of a resin material comprising a plurality of fibers cured therein (I-beam 33 made from flange 31 made of unidirectional fibre reinforced plastic and web 32 made of multi-axial fibre reinforced plastic and bearing block 34 made of fibre reinforced plastic; figure 15; paragraphs [0091], [0098]), the plurality of fibers having varying fiber orientations along a span of the rotor blade that align with locations of at least one of the one or more first pin joints or the one or more second pin joints (flange 31 made of unidirectional fibre and web 32 made of multi-axial fibre, i.e., varying fiber orientations wherein the fibers extend along the span of the blade including the location of hole 39 to receive pin 36; figure 15; paragraph [0091]).

As per claim 14, Rudling discloses a rotor blade for a wind turbine, comprising: at least one shell member defining an airfoil surface (plurality of segments made from skin panels 60; figure 1) and an internal support structure (30, 33), the internal support structure comprising a beam structure (33; figures 10,  12) extending lengthwise and having a suction side spar cap and a pressure side spar cap (31); wherein the internal support structure is constructed, at least in part, of a resin material comprising a plurality of fibers cured therein, the plurality of fibers having varying fiber orientations along a span of the rotor blade (flange 31 made of unidirectional fibre and web 32 made of multi-axial fibre, i.e., varying fiber orientations wherein the fibers extend along the span of the blade including the location of hole 39 to receive pin 36; figure 15; paragraph [0091]).

Claims 11 and 15 recite the same limitations of claim 3 and are rejected for the same reason as claim 3.

Claims 12 and 16 recite the same limitations of claim 4 and are rejected for the same reason as claim 4.

Claims 13 and 18 recite the same limitations of claim 6 and are rejected for the same reason as claim 6.

Claim 19 recite the same limitations of claim 7 and are rejected for the same reason as claim 7.

Claim 20 recite the same limitations of claim 8 and are rejected for the same reason as claim 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudling in view of Schibsbye (U.S. Pre-Grant Publication No. 2013/0315747).

As per claim 5, Rudling discloses the rotor blade of claim 4. Rudling does not explicitly teach wherein the non-span-wise direction is equal to approximately the chord-wise direction.
Schibsbye (U.S. Pre-Grant Publication No. 2013/0315747) is an analogous prior art in that it deals with reinforcing fibers for a wind turbine blade. Schibsbye teaches web skins attached to the shear web core to transfer force from one spar cap to another during flex (paragraph [0003]) wherein the web skin is made from fiber having a chordwise component in the transitioning portion (figure 12). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Rudling’s shear web to incorporate Schibsbye’s web skin having a chordwise component at the transitioning portion or the harmonizing region because as Shibsbye teaches the web skin allows to transfer force from one spar cap to another during flex (Sbhibsbye; paragraph [0003]).
It is noted that because the claim and the specification fails to define what is approximately equal to the chord-wise direction, a direction having at least some chord-wise component is interpreted as approximately equal to the chord-wise direction.

Claim 17 recite the same limitations of claim 5 and are rejected for the same reason as claim 5.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayden (U.S. Patent No. 8,764,401) teaches a wind turbine blade having two segments with shear web made of multi-axial material and spar cap made with unidirectional material and an interface support made of multi-axial material to receive fasteners.
Girolamo (U.S. Patent No. 11,306,697) teaches bi-axial limit strip on a spar cap made mostly with unidirectional fibers.
Girolamo (U.S. Pre-Grant Publication No. 2019/0353143) teaches using biaxial adhesive film sheets between unidirectional spar cap layers to improve structural stability and orthotropy of the spar cap assembly.
Wetzel (U.S. Patent No. 9,964,096) teaches tri-axial fiber reinforced composite laminate along the span-wise direction of the rotor blade.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745